FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Company Kodiak Energy, Inc. (the “Company”) Suite 460, 734 7th Ave SW Calgary, AlbertaT2P 3P8 Item 2. Date of Material Change May 27, Item 3. News Release A press release was disseminated on May 27, 2008. Item 4. Summary of Material Change On May 14, 2008, the Company obtained an engineering report prepared by Chapman Petroleum Engineering Ltd. (“Chapman”) entitled “Evaluation of Prospective Resources – May 1, 2008, Exploration Licence 413, Little Chicago,
